Citation Nr: 0930141	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  06-18 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for bulimia and major depressive disorder.

2.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral pes planus with bilateral plantar 
fasciitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 2001 to 
December 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 

In connection with this appeal, the Veteran testified at a 
personal hearing before a Decision Review Officer sitting at 
the RO in January 2008; a transcript of that hearing is 
associated with the claims file.  


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's bulimia and 
major depressive disorder is manifested by moderate 
occupational and social impairment with reduced reliability 
and productivity due to binging, negative self-image, 
difficulty sleeping, intrusive recollections, anxiety, 
constricted and depressed affect, depressed mood, guilt, mood 
swings, anhedonia, fatigue, feelings of worthlessness and 
shame, diminished concentration, sadness, depression, 
increased anger and distrustfulness, without evidence that 
the Veteran's bulimia symptomatology meets the criteria for a 
separate rating under the Formula for Rating Eating 
Disorders.

2.  Bulimia and major depressive disorder does not result in 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; an inability to establish and 
maintain effective relationships; or in total occupational 
and social impairment. 

3.  The Veteran's service-connected bilateral pes planus with 
bilateral plantar fasciitis is not productive of marked 
deformity, accentuated pain on manipulation and use of the 
feet, indications of swelling on use of the feet, and 
characteristic callosities during any period of time covered 
by this appeal.   


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent disability rating, 
but no higher, for bulimia and major depressive disorder have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.126, 4.130, Diagnostic Codes 9521-9434 (2008). 

2.  The criteria for an initial rating in excess of 10 
percent for bilateral pes planus with bilateral plantar 
fasciitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.20, 4.71a, Diagnostic Codes 5284-5276 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  

The Veteran was provided a VCAA letter in February 2005 that 
advised her of the evidence and information necessary to 
substantiate her underlying service connection claims as well 
as her and VA's respective duties in obtaining evidence in 
support of such claims.  Thereafter, in a June 2005 rating 
decision, service connection was granted for bulimia and 
major depression and bilateral pes planus with bilateral 
plantar fasciitis and initial disability ratings of 30 and 10 
percent, respectively, were assigned, effective December 4, 
2004, the day after the Veteran was discharged from active 
duty.  Thereafter, she entered a notice of disagreement as to 
the propriety of the initially assigned disability ratings.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven.  As such, no 
additional 38 U.S.C.A. § 5103(a) notice is required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under the VCAA with 
respect to the Veteran's initial rating claims.

The Board further finds that all necessary development has 
been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Service treatment records and post-service VA 
medical records have been obtained and associated with the 
claims file.  Neither the Veteran or her representative has 
identified any relevant, outstanding evidence necessary for 
adjudication of the Veteran's pending claims.  Additionally, 
the Veteran was afforded multiple VA examinations, the 
reports of which are of record.  Neither the Veteran nor her 
representative have argued that such are inadequate for 
rating purposes.  Hence, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist her in 
the development of her claims.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Bulimia and Major Depressive Disorder

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next  
higher evaluation.  38 C.F.R. § 4.7.  

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12  
Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In a rating decision dated in June 2005 the RO granted 
service connection for bulimia and major depressive disorder 
evaluated at 30 percent, effective December 4, 2004.  At her 
January 2008 and in documents of record, the Veteran has 
alleged that her psychiatric disability is more severe than 
the currently assigned rating and, therefore, an initial 
rating in excess of 30 percent is warranted.

The Board notes that the Veteran's psychiatric disability is 
rated under Diagnostic Code 9521-9434.  In the selection of 
code numbers assigned to disabilities, injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic 
code in this case indicates that bulimia nervosa under 
Diagnostic Code 9521 is the service-connected disorder and 
that major depressive disorder under Diagnostic Code 9434 is 
a residual condition.  

The Board notes that the evidence of record shows various 
nonservice-connected psychiatric diagnoses in addition to the 
Veteran's service-connected bulimia nervosa and major 
depressive disorder.  Where records have not specifically 
indicated what symptoms are attributable only to these 
nonservice-connected disabilities the Board will, for the 
limited purpose of this decision, attribute psychiatric signs 
and symptoms to her service-connected bulimia nervosa and 
major depressive disorder.  See Mittleider v. West, 11 Vet. 
App. 181 (1998) (finding that when it is not possible to 
separate the effects of the service-connected condition from 
a nonservice-connected condition, 38 C.F.R. § 3.102, which 
requires that reasonable doubt on any issue be resolved in 
the Veteran's favor, clearly dictates that such signs and 
symptoms be attributed to the service-connected condition).

The use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the Diagnostic Code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).

Major depressive disorder is evaluated under the General 
Rating Formula for Mental Disorders.  A 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract  
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of  
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  Id. 

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  

Bulimia nervosa is evaluated under the Rating Formula for 
Eating Disorders.  Bulimia is assigned a noncompensable 
rating when manifested by binge eating followed by self-
induced vomiting or other measures to prevent weight gain, or 
resistance to weight gain even when below expected minimum 
weight, with diagnosis of an eating disorder but without 
incapacitating episodes.  A 10 percent evaluation requires 
binge eating followed by self-induced vomiting or other 
measures to prevent weight gain, or resistance to weight gain 
even when below expected minimum weight, with diagnosis of an 
eating disorder and incapacitating episodes of up to two 
weeks total duration per year.  A 30 percent evaluation 
requires self-induced weight loss to less than 85 percent of 
expected minimum weight with incapacitating episodes of more 
than two but less than six weeks total duration per year.  A 
60 percent evaluation requires self-induced weight loss to 
less than 85 percent of expected minimum weight with 
incapacitating episodes of six or more weeks total duration 
per year.  A 100 percent evaluation requires self-induced 
weight loss to less than 80 percent of expected minimum 
weight, with incapacitating episodes of at least six weeks 
total duration per year, and requiring hospitalization more 
than twice a year for parenteral nutrition or tube feeding.  
A Note explains that an incapacitating episode is a period 
during which bed rest and treatment by a physician are 
required. 38 C.F.R § 4.130.

Global assessment of functioning (GAF) scores, which reflect 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
See DSM- IV.   GAF scores ranging between 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Scores between 31 to 40 range indicate 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  See 
QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2008).

In February 2005 the Veteran was accorded a VA mental 
disorders/eating disorders examination.  During the 
examination the Veteran reported that she had depression 
manifested by feeling no joy in exercising, a negative self-
image, guilt, and self-hatred.  She also had trouble falling 
asleep because of intrusive recollections about losing her 
Army career, trouble staying asleep, and anxiety.  The 
Veteran also reported that she focused on binging more when 
she felt great distress.  She described impaired impulse 
control consisting of binging up to three times weekly and a 
history of purging behaviors.  

Mental status examination revealed the Veteran to have tics, 
frequent hand movements, and wringing her hands from time to 
time.  Her speech was fluent and her articulation, tone, and 
rate were all adequate.  Social appropriateness and 
relationship to the examiner were good.  She was oriented 
times four.  Affect appeared constricted and depressed.  
Intelligence was estimated to be above average.  She revealed 
suicidal ideations by history but denied current suicidal 
ideation.  She also denied homicidality.  She presented a 
depressed mood manifested by negative self-statements and a 
clear mourning of her military career.  There was no paranoid 
ideation.  She described a history of panic attacks without 
agoraphobia.  Thought processes were goal directed, logical, 
and coherent.  There were no signs of psychosis.  She denied 
hallucinations, delusions, or ideas of reference.  Remote 
memory was intact.  The examiner found that the Veteran 
suffered from excessive guilt and self-hatred, anhedonia, 
mood swings, and poor sleep.  

Diagnosis was major depressive disorder, recurrent and severe 
without psychotic symptoms, and bulimia nervosa, nonpurging 
type.  The GAF score was 45.  The examiner noted that the 
Veteran's symptoms of bulimia nervosa included binging three 
times per week and self-evaluation unduly influenced by body 
shape and weight.  The examiner further observed that her 
symptoms of major depressive disorder included sad affect, 
markedly diminished interest in previously pleasurable 
activities, significant weight increase, fatigue, having to 
push herself to do anything, feelings of worthlessness, and 
diminished concentration.

The examiner opined that the Veteran's symptoms of bulimia 
nervosa greatly interfered with her performance while in the 
military and prevented her from engaging in full time 
employment.  Interference in social functioning was 
especially marked in that the Veteran continued to feel 
ashamed of herself, ashamed to show herself to friends, and 
unworthy of having friends.  The examiner found that the 
Veteran lost her military career due to bulimia, but would 
soon embark on a new career and is not considered 
unemployable.  The examiner further noted severe impairment 
from an occupational viewpoint by history but determined that 
the Veteran's current occupational dysfunctioning is 
moderate.  The examiner also found moderate impairment from a 
social functioning viewpoint.  

VA medical records dating from September 2005 to June 2008 
show the Veteran received treatment and therapy for her major 
depressive disorder and bulimia.  GAF scores ranged from 45-
70.  

In November 2005, the Veteran reported that her symptoms had 
escalated in that she gained 35 lbs in the prior 18 months.  
She also complained of difficulty falling asleep, fatigue, 
increased appetite, binge eating, difficulty concentrating, 
low motivation, and anhedonia.  No suicidal or homicidal 
ideation was noted.  In December 2005, it was noted that the 
Veteran was employed and had depression and bulimia by 
history.  A January 2006 treatment note indicated that the 
Veteran resigned from her job to pursue an MBA full-time.  
The Veteran denied any suicidal or homicidal ideation.  Her 
affect was mood congruent.  Speech was coherent and goal-
directed.  Judgment and insight were intact.  In February 
2006, the Veteran indicated that she continued to binge two 
or three times a week.  An April 2006 treatment note reflects 
that the Veteran was experiencing anxiety attacks.  In July 
2006, the Veteran reported that she had a new job.  No 
suicidal or homicidal ideation was noted and her judgment and 
insight were intact.  Affect was appropriate.

Also included was a May 2007 hospitalization report that 
diagnosed the Veteran with major depressive disorder, severe 
with psychotic features; anxiety disorder, not otherwise 
specified; and eating disorder, not otherwise specified.  
During hospitalization the Veteran reported that she 
experienced depression to the point that she had difficulty 
getting out of bed or cleaning her house.  The examining 
physician reported that she was "very paranoid of people and 
their motives."  She denied suicidal ideation, homicidal 
ideation, and auditory visual hallucinations.  Mental status 
at admission found the Veteran cooperative, anxious, and 
paranoid.  Thoughts were tangential at times.  She exhibited 
poor insight and judgment.  Mental status at discharge found 
the Veteran's speech to be of regular rate and rhythm.  She 
stated that her mood was better and that she was less 
paranoid and thinking more clearly.  Affect was congruent.  
She was alert, cooperative with poor eye contact that had 
improved since admission.  She denied suicidal ideation, 
homicidal ideation, and auditory visual hallucinations.  No 
paranoia was noted and perceptions were reality-based.  
Insight and judgment were fair.  GAF score was 25 at 
admission and 55 at discharge.  An August 2007 urgent care 
note showed the Veteran complaining of weight gain and 
dizziness from medication.

The Veteran was accorded another VA mental disorders 
examination in March 2008.  During the examination the 
Veteran reported that she is constantly feeling anxious and 
does not trust people including her friends.  She reported an 
intense increase in anxiety and anger and stated that she 
felt sad and tearful for no reason approximately two times a 
week.  She also reported that she had trouble falling asleep.  
She had very few friends and stated that she is very socially 
isolated.  She lives with her mother, enjoys painting, 
watches movies on television, and likes self-help books.  
Mental examination found the Veteran to be polite and 
cooperative.  She could concentrate and had no impairment in 
short-term or long-term memories.  Eye contact was fair and 
she was oriented times four.  Affect was appropriate and mood 
was good.  Speech was relevant and coherent.  There was no 
evidence of psychosis or thought disorder.  She did not 
exhibit suicidal or homicidal thinking.  She related her 
experiences, problems and symptoms in an appropriate manner.  
She is capable of handling part-time work but not capable of 
handing more than 20 hours of work.  The examiner opined that 
it was highly unlikely that the Veteran would be stable 
enough to handle anything other than part-time employment for 
the near future.  Diagnoses were major depressive disorder 
and generalized anxiety disorder.  The GAF score was 50.  An 
April 2008 addendum stated that the Veteran did not present 
symptoms indicative of an eating disorder, including bulimia 
and therefore did not receive a diagnosis on Axis I.  The 
examiner stated that the Veteran's current depression and 
anxiety may result in occasional decrease in work efficiency 
or intermittent periods of inability to perform occupational 
tasks.  Her depressive symptoms included anxiety, lack of 
trust, tearfulness, sadness, and intense anxiety and some 
associated anger.  

As an initial matter, the Board notes that the Veteran's 
psychiatric disability can be rated under either the General 
Rating Formula for Mental Disorders or the Rating Formula for 
Eating Disorders.  With respect to the latter, the Board 
notes that the Veteran has been diagnosed with bulimia 
nervosa and has symptoms of binging three times per week and 
self-evaluation unduly influenced by body shape and weight.  
However, there is no evidence that the Veteran is entitled to 
a compensable rating under the Rating Formula for Eating 
Disorders.  Moreover, in the April 2008 addendum, the March 
2008 VA examiner stated that the Veteran did not present 
symptoms indicative of an eating disorder, including bulimia, 
and, as such, did not receive a diagnosis on Axis I.  
Therefore, the Board has evaluated the Veteran's psychiatric 
symptomatology, to include those symptoms resulting from both 
bulimia and major depressive disorder, under the General 
Rating Formula for Mental Disorders.

Based on the evidence of record, the Board finds that the 
Veteran is entitled to an initial 50 percent rating for her 
service-connected psychiatric disability under the General 
Rating Formula for Mental Disorders.  Specifically, the 
Veteran's bulimia and major depressive disorder results in 
occupational and social impairment with reduce reliability 
and productivity due to binging, negative self-image, 
difficulty sleeping, intrusive recollections, anxiety, 
constricted and depressed affect, depressed mood, guilt, mood 
swings, anhedonia, fatigue, feelings of worthlessness and 
shame, diminished concentration, sadness, depression, 
increased anger and distrustfulness.  Her GAF scores have 
ranged from 45 to 70 which is indicative of a disability that 
manifested by some serious symptoms, or some moderate 
difficulty in social, occupational, or school functioning.  
Moreover, as evidenced by the Veteran's May 2007 psychiatric 
admission, thoughts were tangential at times, but she could 
answer questions.  Additionally, while her speech was 
pressured, she was redirectable.  

Additionally, the Board finds the March 2008 VA examination 
report and April 2008 addendum to be highly probative 
evidence in favor of the Veteran's claim.  The evidence shows 
anxiety, lack of trust, tearfulness, sadness, and intense 
anxiety and some associated anger.  Further the examiner 
stated that the Veteran's current depression and anxiety may 
result in occasional decrease in work efficiency or 
intermittent periods of inability to perform occupational 
tasks.  The GAF score was 50.  Additionally, the Veteran is 
able to work part-time, has been able to pursue an MBA, and 
maintains a relationship with her mother and some friends.  
The Board notes that the Veteran was hospitalized for a week 
in May 2007 as a result of her bulimia and major depressive 
disorder.  While the Board acknowledges this brief increase 
in her psychiatric symptoms, the Board finds that the 
evidence of record indicates that such more nearly 
approximate moderate symptoms and, therefore, the Board 
concludes that an initial rating of 50 percent is warranted.

However, the Board finds that an initial rating in excess of 
50 percent is not warranted.  Specifically, a 70 percent 
rating is appropriate when there is occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  The 
Board finds that the evidence does not show such deficiencies 
in most areas.  While the Veteran reported a history of 
suicidal ideation, there is no evidence that she has 
experienced such at any point during the appeal period.  
There is also no evidence of impaired impulse control or 
obsessional rituals that interfere with routine activities.  
With regard to the Veteran's speech, it has never been 
described as illogical, obscure, or irrelevant.  
Additionally, while the Veteran experiences depression and 
anxiety attacks, there is no evidence that such affect her 
ability to function independently, appropriately, and 
effectively.  Also, although Veteran experiences periods of 
intense anger, such does not result in impaired impulse 
control.  Specifically, there is no evidence of periods of 
violence.  Moreover, the Veteran's records are negative for 
any indication of spatial disorientation.  The Board also 
notes that she has reported neglect of her personal 
appearance and hygiene, however, mental status examinations 
fail to reveal objective evidence of such symptomatology.  
Additionally, as discussed previously, the Veteran is able to 
work part-time, has been able to pursue an MBA, and maintains 
a relationship with her mother and some friends.  

Moreover, the February 2005 VA examiner determined that the 
Veteran's current occupational and social functioning is 
moderate.  Also, the March 2008 VA examiner opined that the 
Veteran was capable of handling part-time work and her 
psychiatric symptoms may result in only an occasional 
decrease in work efficiency or intermittent periods of 
inability to perform occupational tasks.  Therefore, the 
Board finds that the Veteran is not entitled to an initial 
rating of 70 percent.  

The Board further emphasizes that the evidence of record does 
not support the conclusion that the Veteran's bulimia nervosa 
and  is productive of total social or industrial impairment, 
warranting an evaluation of 100 percent.  The medical 
evidence does not show total social withdrawal, gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting himself or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, or memory loss for names of close relatives, 
own occupation, or own name.  Additionally, the evidence 
demonstrates that the Veteran is presently employed and has 
maintained relationships with her mother and some friends.  
Therefore, the Board finds that the Veteran's psychiatric 
symptomatology has not rendered her totally occupationally 
and socially impaired.  As such, the Veteran is not entitled 
to a 100 percent disability rating for her bulimia and major 
depressive disorder. 

Therefore, the Board finds that although the evidence 
supports entitlement to an initial rating of 50 percent, a 
preponderance of the evidence is against a disability rating 
in excess of 50 percent.  The Board has considered whether 
staged ratings under Fenderson, supra, are appropriate for 
the Veteran's service-connected psychiatric disorder; 
however, the Board finds that her symptomatology has been 
stable throughout the appeal period.  Therefore, assigning 
staged ratings for such disability is not warranted.  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the Veteran's claim for an initial 
rating in excess of 50 percent for her bulimia and major 
depressive disorder.  Therefore, the benefit of the doubt 
doctrine is not applicable in the instant appeal and her 
claim for an initial rating in excess of 50 percent must be 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Bilateral Pes Planus and Plantar Fasciitis

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next  
higher evaluation.  38 C.F.R. § 4.7.  

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12  
Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In a rating decision dated in June 2005 the RO granted 
service connection for bilateral pes planus and bilateral 
plantar fasciitis evaluated at 10 percent, effective December 
4, 2004.  At her January 2008 and in documents of record, the 
Veteran has alleged that her bilateral foot disability is 
more severe than the currently assigned rating and, 
therefore, an initial rating in excess of 10 percent is 
warranted.

The Board notes that the Veteran's bilateral foot disability 
is rated under Diagnostic Code 5284-5276.  The hyphenated 
diagnostic code in this case indicates that other foot 
injuries under Diagnostic Code 5284 is the service-connected 
disorder and that acquired flatfoot under Diagnostic Code 
5276 is a residual condition.  

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1996); and DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  The intent of the schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  38 C.F.R. 
§ 4.59.

As regard to the joints, consideration will be given to 
factors such as less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.); more movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.); excess fatigability; incoordination; impaired ability 
to execute skilled movements smoothly; instability of 
station, disturbance of locomotion, and interference with 
sitting, standing and weight-bearing.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of  
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

With any form of arthritis, painful motion is an important 
factor of disability.  The facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59. 

Diagnostic Code is 5284 pertains to other injuries of the 
foot.  A 10 percent rating contemplates moderate foot injury.  
A 20 percent rating contemplates moderately severe injury.  A 
30 percent rating contemplates severe injury.  A 40 percent 
rating is warranted with actual loss of use of the foot.  38 
C.F.R. § 4.71a, Diagnostic Code 5284.   

Under the provisions of Diagnostic Code 5276, a 10 percent 
evaluation is warranted for moderate bilateral acquired 
flatfoot (pes planus) where the weight-bearing lines are over 
or medial to the great toes and there is inward bowing of the 
tendo achillis and pain on manipulation and use of the feet.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 30 percent 
evaluation is warranted for severe bilateral acquired 
flatfoot (pes planus) manifested by marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use of the feet, indications of swelling on 
use of the feet, and characteristic callosities.  Id.  The 
highest rating of 50 percent rating is warranted for 
pronounced bilateral acquired flatfoot (pes plans) manifested 
by marked pronation, extreme tenderness of the plantar 
surfaces of the feet, and marked inward displacement and 
severe spasm of the tendo achillis on manipulation which is 
not improved by orthopedic shoes or appliances.  Id.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt  
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In February 2005 the Veteran was accorded a VA general 
medical examination.  During the examination the Veteran 
stated that she has constant pain in both feet that is 
precipitated by strenuous exercise.  She reported that she 
used over-the-counter arch supports for her feet but denied 
using orthopedic shoes.  There was no cyanosis or edema.  
Physical examination revealed significantly flat feet 
bilaterally.  Neurological examination was unremarkable.  
There was no motor deficit or sensory loss.  Cranial nerves 
II-XII were intact and cerebellar function was intact without 
apparent abnormal movement or ataxia.  There was good muscle 
tone and strength in the lower extremities and good range of 
motion of all joints.  An x-ray showed no evidence of acute 
fractures or dislocation or bone destruction.  Diagnoses were 
pain in both feet secondary to bilateral flat feet and 
chronic plantar fasciitis.

In April 2008 the Veteran was accorded a VA feet examination.  
During the examination, the Veteran reported that she is only 
able to stand five minutes before she experienced pain in her 
feet and that she had to get off her feet after 10 to 15 
minutes of standing.  She stated that she did not have 
incapacitating spells but reported her chores and 
recreational activities were considerably limited due to foot 
pain.  She stated that she is able to do her activities of 
daily living.  She reported that she wears inserts in her 
shoes but her current shoes do not have inserts.  Examination 
revealed bilateral pes planus with weight bearing.  She had 4 
degrees of hindfoot valgus on the right and 6 degrees of 
hindfoot valgus on the left.  Her forefeet were neither valus 
nor varus.  The Achilles alignment was correctable by 
manipulation bilaterally.  The forefeet and mid-feet were not 
misaligned.  Range of motion of the ankle revealed 
dorsiflexion to 5 degrees on the right and to 4 degrees on 
the left.  Plantar flexion was to 45 degrees on the right and 
left.  Repetitive motion did not bring out pain, weakness, or 
fatigue.  An x-ray showed an accessory navicular bone.  The 
plantar arch was normal and there was an old healed stress 
fracture of the second metatarsal.  A bone island of the 
calcaneus was seen.  A later x-ray showed the plantar arch to 
be normal and no evidence of a stress fracture.  

When considering the Veteran's bilateral foot disability 
under Diagnostic Code 5284, the Board notes that, while an 
April 2008 x-ray showed evidence of an old healed stress 
fracture of the second metatarsal a later x-ray showed no 
evidence for stress fracture.  However, in light of the 
competent, highly probative medical evidence indicating that 
the symptoms are relieved by orthotics, a disability picture 
approximating a moderately severe disability of the foot is 
not shown.  

Additionally, while the evidence confirms bilateral pes 
planus and chronic plantar fasciitis, there is no evidence of 
marked deformity (pronation, abduction, etc.), accentuated 
pain on manipulation and use of the feet, indications of 
swelling on use of the feet, or characteristic callosities.  
Accordingly, entitlement to an initial disability rating in 
excess of 10 percent for bilateral plantar fasciitis must be 
denied.  See, 38 C.F.R. § 4.71a, Diagnostic Code 5276.    

The Board further finds that a higher rating under any 
alternative diagnostic criteria is not warranted.  The 
Veteran does not have a diagnosis of weak foot, claw foot, 
hallux valgus, hallux rigidus, or anterior metatarsalgia 
(Morton's disease), so evaluation under Diagnostic Codes 
5277, 5278, 5279, 5280, and 5281 is not warranted.  In 
addition, the record contains no evidence of any malunion or 
nonunion of the feet secondary to the Veteran's service-
connected bilateral foot disability so evaluation under 
Diagnostic Code 5283 is not warranted.  

Accordingly, the Board concludes that an initial rating in 
excess of 10 percent for bilateral pes planus with bilateral 
plantar fasciitis is not warranted for any period of time 
covered by this appeal under either Diagnostic Code because 
the weight of the probative evidence does not show that the 
criteria for a higher rating are approximated.  The Board has 
considered whether staged ratings are warranted pursuant to 
Fenderson, but finds that they are not because the disability 
picture has not exhibited changes in severity during the 
period covered by this claim.  

In accordance with DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995), the Board has carefully considered the Veteran's 
complaints of bilateral foot pain; however, the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Moreover, loss 
of motion from pain, weakened movement, excess fatigability, 
and incoordination has already been factored into the 
currently assigned diagnostic criteria under which the 
Veteran's bilateral foot disability is rated (see 38 C.F.R. § 
4.71a, Diagnostic Code 5284-5276), and the current rating for 
the Veteran's bilateral foot disability is already greater 
than the minimum compensable rating available under the 
assigned diagnostic criteria.  Id.  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the Veteran's claim for an initial 
rating in excess of 10 percent for her bilateral pes planus 
with plantar fasciitis.  Therefore, the benefit of the doubt 
doctrine is not applicable in the instant appeal and her 
claim for an initial rating in excess of 10 percent must be 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The issue of an extraschedular rating was also considered in 
this case under 38 C.F.R. § 3.321(b)(1).  In a recent case, 
the Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

While the Veteran's service-connected disabilities do cause 
impairment in chores, grooming, and exercise, such impairment 
has not resulted in marked interference with her earning 
capacity or employment beyond that interference contemplated 
by the assigned evaluation, nor has it necessitated frequent 
periods of hospitalization.  The Board notes that the Veteran 
works part time and stated that she enjoys her work very 
much.  The Board therefore finds that the impairment 
resulting from the Veteran's major depressive disorder and 
bulimia and bilateral pes planus with bilateral plantar 
fasciitis is appropriately compensated by the currently 
assigned schedular ratings.  Referral by the RO to the 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is thus not warranted.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996).










	(CONTINUED ON NEXT PAGE)



ORDER

An initial disability rating of 50 percent, but no higher, 
for bulimia and major depressive disorder is granted, subject 
to the legal criteria governing the payment of monetary 
benefits.  

An initial disability rating in excess of 10 percent for 
bilateral pes planus with bilateral planar fasciitis is 
denied. 



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


